          Case 2:19-mc-00144-UJ Document 3 Filed 07/26/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR
                THE EASTERN DISTRICT OF PENNSYLVANIA


 PRESIDENTIAL HEALTHCARE CREDIT                       CIVIL DIVISION
 CORPORATION,
                                                      Case No: 19-mc-144
                        Plaintiff,

               -v-

 WHITE RABBIT PARTNERS, INC et al

                        Defendant,
               -v-

 THE VANGUARD GROUP, INC. et al

                        Garnishee,

            MOTION FOR SPECIAL APPOINTMENT TO SERVE PROCESS

       Pursuant to Fed R. Civ. P. Rule 4(c) the Plaintiff in the above-captioned case hereby moves

this Court to specially appointment Robert Bassler to serve the Writ of Execution and

Interrogatories to Garnishee on Vanguard Group, Inc a/k/a Vantage Funds. and represents that:

       1. Robert Bassler is not younger than 18 years of age;
       2. Robert Bassler is not and will not be a party to this action; and
       3. Granting the instant motion will effect substantial savings in time and/or travel
          fees of the United States Marshal.
                                                    Respectfully Submitted

                                                    /s/ Richard J. Parks
                                                    Gaetan J. Alfano, Esq
                                                    PA. I.D. # 32971
                                                    Richard J. Parks, Esq
                                                    PA. I.D. #40477
                                                    PIETRAGALLO GORDON ALFANO
                                                    BOSICK & RASPANTI, LLP
                                                    1818 Market Street, Suite 3402
                                                    Philadelphia, PA 19103
                                                    215-320-6200
Dated : July 26, 2019
              Case 2:19-mc-00144-UJ Document 3 Filed 07/26/19 Page 2 of 2




                  IN THE UNITED STATES DISTRICT COURT FOR
                  THE EASTERN DISTRICT OF PENNSYLVANIA


 PRESIDENTIAL HEALTHCARE CREDIT                  CIVIL DIVISION
 CORPORATION,
                                                 Case No: 19-mc-144
                          Plaintiff,

                  -v-

 WHITE RABBIT PARTNERS, INC et al

                          Defendant,
                  -v-

 THE VANGUARD GROUP, INC. et al

                          Garnishee,



                                   CERTIFICATE OF SERVICE

            I hereby certify that on July 26, 2019 the within MOTION FOR SPECIAL
APPOINTMENT TO SERVE PROCESS was filed with the Clerk of the Court using the CM/ECF
system, which will send notification of such filing to those registered to receive CM/ECF
notification including.

                                                Respectfully Submitted

                                                Richard J. Parks
                                                Gaetan J. Alfano, Esq
                                                PA. I.D. # 32971
                                                Richard J. Parks, Esq
                                                PA. I.D. #40477
                                                PIETRAGALLO GORDON ALFANO
                                                BOSICK & RASPANTI, LLP
                                                1818 Market Street, Suite 3402
                                                Philadelphia, PA 19103


4929136v1
